Dye, J. (dissenting).
I vote to affirm on the ground that the provision of the tariff prohibiting use of advertising attachments to telephone directories is a reasonable regulation for subscriber use of the company’s property, not only because of its potential interference and impairment of telephone service, but also because such use is a direct invasion of the company’s property rights which will adversely affect the company’s revenues and require higher rates for telephone service. The determination of the Public Service Commission in approving such tariff regulation is within the scope of its authority to reasonably regulate the use of telephone directories, which are the personal property of the company (People’s Tel. & Tel. Co. v. East Tennessee Tel. Co., 103 F. 212), for purposes of advertising (Public Service Law, § 91, subd. 2; Matter of Solomon v. Public Serv. Comm., 286 App. Div. 636).
The order as made by the Public Service Commission is substantially supported by the evidence and, being neither unreasonable, arbitrary nor capricious, may not be disturbed by the courts (Staten Is. Edison Co. v. Maltbie, 296 N. Y. 374; People ex rel. Consolidated Water Co. v. Maltbie, 275 N. Y. 357; Matter of Humphrey v. State Ins. Fund, 298 N. Y. 327).
The order appealed from should be affirmed, with costs.
Judges Desmond, Fuld, Fboessel, and Van Voobhis concur with Judge Bubble ; Judge Dye dissents in an opinion in which Chief Judge Conway concurs.
*493Order of Appellate Division reversed and determination of the Public Service Commission annulled to the extent indicated in the opinion herein, with costs in this court and in the Appellate Division, and the matter remitted to Special Term for further proceedings in accordance with the opinion herein.